                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

JEREMY CLARK,
                                                                     ORDER
                              Plaintiff,
       v.                                                          17-cv-393-slc

HEATHER HEINEN,

                             Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Jeremy Clark is proceeding to trial on a claim that defendant Heather Heinen

violated his Eighth Amendment rights by failing to take reasonable measures to respond to his

request for help during a psychotic episode, which resulted in his attempting suicide. Clark has

filed a motion (dkt. 71) to strike the exhibits attached to Clark’s deposition, dkt. 64-1 and 2,

which Heinen filed in preparation for trial. Clark, by counsel, contends that because these

exhibits contain his confidential medical information, it was flat-out wrong for the State to file

them openly in the court record. With due respect to Clark’s privacy concerns, I am denying his

motion.

       As Heinen points out, in this circuit, documents that “influence or underpin the judicial

decision are open to public inspection unless” the documents include “trade secrets,”

“information covered by a recognized privilege,” or “information required by statute to be

maintained in confidence.” Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 545-46 (7th Cir.

2002); see also Vogelsberg v. Kim, W.D. Wis. Case No. 17-cv-596-jdp, dkt. 104 at 7-8 (quoting

same). The deposition exhibits at issue here are a psychological services request form that Clark

completed and an incident report prepared by staff following Clark’s suicide attempt. Although

both documents generally refer to Clark’s suicidal thoughts and suicide attempt, Clark has not

shown that the information at issue falls within any of the protected categories set forth in
Baxter. In his reply brief, Clark cites Wis. Stat. § 146.82, which provides that “patient health

care records shall remain confidential” and “may be released only to the persons designated in

this section or to other persons with the informed consent of the patient or of a person

authorized by the patient.” However, that statute generally applies to third parties disclosing

a patient’s medical records, not to administrative requests or incident reports. Moreover, the

records at issue discuss the very incident that Clark is challenging in his Eighth Amendment

claim. Another court considering a similar objection under the Health Insurance Portability and

Accountability Act (HIPAA) observed that “plaintiffs who place their medical condition at issue

waive any applicable privileges or statutory protections that their medical records would have

otherwise had.” Tyson v. Regency Nursing, LLC, No. 17-cv-91-djh, 2018 WL 632063, at *1-2

(W.D. Ky. Jan. 30, 2018).

       Accordingly, because Clark has not shown that any statutory provision would give him

the right to keep the psychological services request and incident report in this case sealed, I will

deny his motion.




                                             ORDER

       IT IS ORDERED that plaintiff Jeremy Clark’s motion to strike, dkt. 71, is DENIED.


       Entered this 28th day of August, 2019.

                                            BY THE COURT:

                                             /s/
                                             _______________________
                                             STEPHEN L. CROCKER
                                             Magistrate Judge


                                                2
